NO. 4-09-0605          Filed 3/26/10

                      IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

In re: the Marriage of                  ) Appeal from
JEROLD S. CULP,                         ) Circuit Court of
         Petitioner-Appellant,          ) Vermilion County
         and                            ) No. 99D56
SUSAN K. CULP, n/k/a SUSAN FOX,         )
         Respondent-Appellee.           ) Honorable
                                        ) Joseph P. Skowronski,
                                        ) Judge Presiding.
_________________________________________________________________

           JUSTICE KNECHT delivered the opinion of the court:

           In February 1999, petitioner, Jerold S. Culp (Jerry),

filed a petition for the dissolution of his marriage to

respondent, Susan K. Culp, n/k/a Susan Fox.    As part of their

settlement agreement, the parties agreed Jerry's retirement

benefits were to be "equally divided as of April 20, 1999,

pursuant to a separate [Qualified Illinois Domestic Relations

Order (QILDRO)]."   Because Jerry was not near retirement at the

time of the dissolution, the trial court reserved jurisdiction

for the entry of a QILDRO at a later date.

           In January 2009, Susan filed a motion for entry of a

QILDRO along with a proposed order directing Jerry to sign his

consent to the QILDRO.   The proposed QILDRO set forth a formula

for determining the value of the marital portion of Jerry's

pension and dividing it between the parties.    After a March 2009

hearing at which Jerry objected to Susan's proposed QILDRO, the

trial court entered a written order directing Jerry to sign his

consent.
          Jerry appeals, arguing the trial court erred in finding

Susan's proposed QILDRO conformed to the parties' settlement

agreement.   We disagree and affirm.

                           I. BACKGROUND

          The parties married June 7, 1975.    In February 1999,

Jerry filed for dissolution of marriage.    At the time Jerry filed

the dissolution petition, he was 43 years old and employed as a

master sergeant with the Illinois State Police (ISP).

          In June 1999, the trial court entered its dissolution

order, reserving unresolved issues for a later date.    In August

1999, the court conducted a final hearing in which the parties

entered into a settlement agreement on all remaining issues.    The

agreement provided for the custody, support, education expenses,

and visitation of the parties' minor child and distribution of

the parties' property.   Pertinent to this appeal is the

distribution of Jerry's State Employees' Retirement System (SERS)

defined-benefit plan pension, which he obtained from his

employment with ISP.

          The pension's value began to accumulate during the

marriage, as Jerry's employment began after the parties married,

and was the parties' major marital asset.   Article C, paragraph

23, of the settlement agreement states as follows:

                "[Jerry] has certain retirement benefits

          through [SERS] which are valued at

          approximately $84,000 as of April 20, 1999,

          the date of entry of the [j]udgment of


                               - 2 -
          [d]issolution of [m]arriage on grounds.    Said

          retirement benefits shall be equally divided

          as of April 20, 1999, pursuant to a separate

          QILDRO to be entered by agreement of the

          parties or by order of the court."

No other portion of the agreement addresses Jerry's pension.

          In September 1999, the trial court entered the

settlement agreement as an agreed supplemental order to its

dissolution judgment.   In the order, the court noted the

agreement was "fair[,] reasonable[, and] not unconscionable."

          Nearly two years passed during which neither an

agreement by the parties nor an order by the trial court divided

the pension pursuant to a QILDRO.   In June 2001, the court

entered a written order stating "[t]he entry of a *** []QILDRO[]

is reserved.   [Jerry] shall notify [Susan], in writing, 30 days

prior to making any application for retirement or request for

retirement benefits" to allow Susan time to file for entry of a

QILDRO prior to the commencement of the pension's disbursement.

          No further action occurred until January 2009, when

Susan filed a motion for entry of a QILDRO along with a proposed

order directing Jerry to sign his consent to the QILDRO.    The

record before us on appeal does not reflect whether Susan did so

as a result of Jerry notifying her of his impending retirement.

          In the QILDRO, Susan named herself as alternate payee

and recipient of 50% of the marital portion of Jerry's monthly

retirement benefit, any lump-sum payment upon termination of the


                               - 3 -
benefit, any partial refund becoming payable to Jerry, and any

benefits payable to Jerry's beneficiaries upon his death.    The

QILDRO set forth the following formula for calculating the

marital portion of the pension: (A/B) x C x D where:

               "'A' equals the number of months of ***

          regular plus permissive *** service that

          [Jerry] accumulated in [SERS] from the date

          of marriage[, June 7, 1975,] to the date of

          divorce[, June 4, 1999].    ***

               'B' equals the number of months of ***

          regular plus permissive *** service that

          [Jerry] accumulated in [SERS] through [his]

          effective date of retirement. ***

               'C' equals the gross amount of:

                    (i) [Jerry's] monthly

               retirement benefit *** calculated

               as of [Jerry's] effective date of

               retirement *** including ***

               permissive service, upgrades

               purchased, and other benefit

               formula enhancements;

                    (ii) [Jerry's] refund payable

               upon termination or lump[-]sum

               retirement benefit that becomes

               payable, including any payable

               interest *** calculated as of the


                              - 4 -
              time said refund becomes payable to

              [Jerry];

                   (iii) [Jerry's] partial

              refund, including any payable

              interest *** calculated as of the

              time said partial refund becomes

              payable to [Jerry]; or

                   (iv) the death benefit payable

              to [Jerry's] death benefit

              beneficiaries or estate, including

              any payable interest *** calculated

              as of the time of said benefit

              becomes payable to [Jerry's]

              beneficiary.

              'D' equals the percentage noted in [the

         sections of this QILDRO pertaining to monthly

         retirement benefit, termination refund,

         partial refund, and lump-sum death benefit],

         which ever are applicable."

The QILDRO further provided if Jerry's retirement benefits were

subject to postretirement increases, Susan's share of the

benefits "shall *** be recalculated or increased annually to

include a proportionate share of the applicable annual

increases."

          In March 2009, the trial court held a hearing.    At the

hearing, Jerry's counsel objected to Susan's proposed QILDRO,


                             - 5 -
arguing the formula it set forth for distributing Jerry's SERS

pension deviated from the court's September 1999 supplemental

order, which Jerry alleged awarded Susan $42,000--half of the

pension's value when he filed his dissolution petition in April

1999.   In response, Susan's counsel argued the parties' intent

was not to limit her share of the SERS pension to $42,000

because the parties agreed to use a QILDRO to divide the pension

rather than listing a specific dollar amount in the supplemental

order and disbursing Susan's share of that value at the time of

dissolution.   After the parties concluded their arguments, the

court granted Jerry 30 days to file a written objection to

Susan's proposed QILDRO.   Jerry filed a timely objection,

raising the same arguments he presented before the court, and

thereafter Susan filed her response, which also contained

arguments similar to those raised at the hearing.

           In June 2009, the trial court sent a letter opinion to

both parties, ruling in Susan's favor.   In the opinion, the

court reasoned as follows:

          "The [a]greed [s]upplemental [o]rder

          specifically provided for the entry of a

          QILDRO in which the retirement benefits were

          to be divided as of April 20, 1999.    ***

          [T]he applicable statute had just been

          enacted the month before the [a]greed

          [s]upplemental [o]rder was entered, and the

          matter was, therefore, new to all concerned.


                              - 6 -
The [o]rder does not specify that [Susan] is

to receive $42,000[], and in the [c]ourt's

opinion, if that were the intention of the

parties, provision would have been made for

the entry of judgment in that amount and a

payment schedule.     That was clearly not the

intention of the parties.        If [Susan's]

portion were fixed at $42,000[], there would

be no need for a QILDRO.        A subsequent

[o]rder on January 12, 2001[,] also reserved

the entry of the QILDRO.

        ***   [T]he [SERS pension] was the major

asset in the divorce proceeding, and [Jerry]

was only 44 years old at the time [the court

entered its order of dissolution].

Obviously, retirement was many years away.

[Jerry] was to notify [Susan] in writing when

he planned to retire so that the QILDRO could

be entered.

        It would be unconscionable to conclude

now that the parties intended for [Susan] to

wait untold years to receive her interest in

the only major asset from the marriage, if

her interest was fixed at $42,000[] and no

more.    Such an approach would deny her the

benefit of interest on her asset or the


                        - 7 -
         benefit of any [cost-of-living adjustment] or

         other increases in the value of the asset.

         The parties clearly intended to have a QILDRO

         entered, with the benefits divided using the

         customary formulaic approach.       This is not a

         case *** where the parties reached a clear

         and unambiguous agreement that [Susan] should

         receive $42,000[] at some time in the future,

         with no interest on her asset and no increase

         in value through the intervening years.

         There was no such 'bargain[,]' and [Susan]

         cannot be held to this strained

         interpretation of the [a]greed [s]upplemental

         [o]rder."

The court further found Susan's proposed QILDRO conformed to the

parties' agreement and ordered Jerry to sign the QILDRO and

submit it to the court for entry.       The court incorporated the

letter opinion into its July 2009 written order.

          This appeal followed.

                          II. ANALYSIS

          On appeal, Jerry argues the trial court erred in

finding Susan's proposed QILDRO conformed to the parties'

marital settlement agreement.    Specifically, Jerry contends (1)

the parties' agreement unambiguously valued the pension's

marital portion at $84,000 and provided Susan would receive

$42,000, exactly half without any interest or cost-of-living


                                - 8 -
adjustments, and (2) no language in the agreement indicated the

use of the formula set forth in Susan's proposed QILDRO to

divide the pension.

               A. The Pension's Value as Set Forth
                    in the Settlement Agreement

           First, Jerry argues the settlement agreement

"unambiguously" values Susan's share of the pension as $42,000

and her share did not increase past the date of dissolution.

           Pension benefits attributable to contributions made

during marriage are marital property and thereby subject to

division upon dissolution of marriage.    750 ILCS 5/503(b)(2)

(West 2008).   In the event of a dissolution, courts employ two

different methods in distributing pension benefits: (1) the

present-value or immediate-offset approach and (2) the reserved-

jurisdiction approach.

           When using the immediate-offset approach, the trial

court "determines the present value of the pension plan, awards

the entire pension to the employed party, and awards the other

party enough other marital property to offset the pension

award."   In re Marriage of Ramsey, 339 Ill. App. 3d 752, 758,

792 N.E.2d 337, 343 (2003).    Frequently, this method is

impractical "either because of valuation difficulties or because

the couple lacks sufficient readily divisible assets to provide

an offsetting property award."    Ramsey, 339 Ill. App. 3d at 758,

792 N.E.2d at 343.    Thus, the reserved-jurisdiction method is

often the more feasible approach.

           Pursuant to the reserved-jurisdiction approach, the

                               - 9 -
trial court reserves jurisdiction to divide the pension "'if,

as[,] and when' the pension becomes payable. [Citations.]"     In

re Marriage of Hunt, 78 Ill. App. 3d 653, 663, 397 N.E.2d 511,

519 (1979).   Under this approach, a court determines the marital

interest in a pension benefit "by dividing the number of years

or months of marriage during which pension benefits accumulated

by the total number of years or months benefits accumulated

prior to retirement or being paid."    In re Marriage of

Richardson, 381 Ill. App. 3d 47, 52, 884 N.E.2d 1246, 1251

(2008).   "The value of the marital interest is then calculated

by multiplying the amount of each benefit payment as it is

disbursed by the marital interest percentage."    Richardson, 381
Ill. App. 3d at 52, 884 N.E.2d at 1251.

           In the case at bar, the trial court opted to reserve

jurisdiction as to the division of Jerry's pension until closer

to his retirement rather than awarding Susan a lump sum of the

pension's value at the time of dissolution.   Over 10 years

later, the parties now disagree as to the value of Susan's

"equal" share.

           "When interpreting a marital settlement, courts seek

to give effect to the parties' intent."    Allton v. Hintzsche,

373 Ill. App. 3d 708, 711, 870 N.E.2d 436, 439 (2007).     When the

agreement's terms are unambiguous, we determine the parties'

intent solely from the instrument's plain language.    In re

Marriage of Schurtz, 382 Ill. App. 3d 1123, 1125, 891 N.E.2d
415, 417 (2008).   An agreement is unambiguous when it contains


                              - 10 -
language susceptible to only one reasonable interpretation.    See

Allton, 373 Ill. App. 3d at 711, 870 N.E.2d at 439 (stating

"[a]n ambiguity exists when an agreement contains language that

is susceptible to more than one reasonable interpretation").

Language is not ambiguous merely because the parties do not

agree on its meaning.    In re Marriage of Wassom, 352 Ill. App.
3d 327, 331, 815 N.E.2d 1251, 1255 (2004).    Interpreting a

marital settlement agreement is a question of law, which we

review de novo.    Blum v. Koster, 235 Ill. 2d 21, 33, 919 N.E.2d
333, 340 (2009).

          The pertinent language in the marital settlement

agreement states as follows:

              "[Jerry] has certain retirement benefits

         through [SERS] which are valued at

         approximately $84,000 as of April 20, 1999,

         the date of entry of the [j]udgment of

         [d]issolution of [m]arriage on grounds.    Said

         retirement benefits shall be equally divided

         as of April 20, 1999, pursuant to a separate

         QILDRO to be entered by agreement of the

         parties or by order of the court."

Because the agreement states "[s]aid retirement benefits shall

be equally divided as of April 20, 1999 [(the dissolution

date)]" (emphasis added), Jerry contends the parties intended

Susan's share of the marital portion to be $42,000, exactly half

of $84,000, the pension's value as of the dissolution date.    He


                               - 11 -
further argues the agreement provided no express language

permitting Susan interest or cost-of-living adjustments on her

share of the pension.   However, limiting Susan's share to

$42,000 would allow Jerry the marital portion's entire growth in

value between the date of dissolution and the date of his

retirement, thereby rendering the parties' shares of the marital

portion unequal.   Accordingly, we find Jerry's interpretation of

the agreement unreasonable because the agreement simply states

an approximate value of the pension on the date of dissolution

and provides Susan receive 50% of the retirement plan pursuant

to a QILDRO filed in the future.

           The settlement agreement never states Susan shall

receive $42,000.   Instead, the settlement agreement lists

$84,000 as an approximate valuation of the pension's value on

the dissolution date.   The agreement further lists the

dissolution date, April 20, 1999, for purposes of ascertaining

the duration of the marriage.    Both the approximate value of the

pension and the end date of the marriage are set forth to assist

in the later assessment and division of the pension's marital

portion.   The provision for entry of "a separate QILDRO" further

evidences the parties' intent to ascertain the value of and

equally divide the marital portion of the pension at a later

date.

           Jerry's pension is a defined-benefit plan pension.

Under a defined-benefit plan, the value of the pension's benefit

is determined at retirement based on years of service and final


                                - 12 -
salary.   See Richardson, 381 Ill. App. 3d at 54, 884 N.E.2d at

1253.   Each year of service is valued cumulatively: the longer

SERS members work, the higher the percentage of their final

salary they will collect as their pension.   See Richardson, 381
Ill. App. 3d at 54, 884 N.E.2d at 1253.   Because each year of

service contributes to the overall value of the pension, the

marital portion of the pension increases in value the longer the

pension holder works.   Thus, its total value is unascertainable

until the time of retirement, which is often years after the

dissolution of marriage.

           Essentially, Jerry argues the parties agreed to freeze

Susan's share of the pension at the dissolution date.    This

interpretation of the settlement agreement's plain language

fails to award Susan the benefits associated with deferring

receipt of her share of the pension until Jerry retires.    See

Ramsey, 339 Ill. App. 3d at 759, 792 N.E.2d at 343-44.    Also, by

postponing the division of the pension until it is received,

both parties shared the risk Jerry would change jobs or die

before retiring, which would reduce the pension substantially or

forfeit its benefits completely.   See Ramsey, 339 Ill. App. 3d

at 759, 792 N.E.2d at 343.   Because Susan and Jerry shared those

risks when they agreed to postpone the division of the pension,

equity requires they share in the benefits of unforseen

increases in the value of the pension as well.   See Ramsey, 339
Ill. App. 3d at 759, 792 N.E.2d at 343.

           Susan had no incentive to postpone receipt of a flat-


                              - 13 -
rate, lump-sum payment.   The only reasonable interpretation of

the parties' settlement agreement is the parties knew the

marital portion would grow in value during the period between

the dissolution of marriage and Jerry's retirement and thus

opted to wait to equally divide the pension until its value

fully matured and became ascertainable.   Because Jerry's

proposed interpretation of the agreement leads to an unfair and

unreasonable result, we cannot conclude the parties intended

Susan receive half the value of the pension's marital portion at

the time of the dissolution.   See In re Marriage of Davis, 286
Ill. App. 3d 1065, 1068, 678 N.E.2d 68, 70 (1997).

                   B. Lump-Sum Survivor Benefit

           Jerry also argues Susan's proposed QILDRO is contrary

to the parties' intent because it awards Susan a share of any

lump-sum survivor benefit paid in the event of Jerry's death.

At the time of dissolution in 1999, the Pension Code did not

permit division of any lump-sum survivor benefit pursuant to a

QILDRO.   40 ILCS 5/1-119(b)(4) (West 1998) ("A QILDRO shall not

apply to or affect the payment of any survivor's benefit [or]

death benefit").   According to Jerry, by agreeing to the entry

of a QILDRO, Susan thereby "effectively waived her right to any

lump-sum survivor benefit paid on account of [Jerry's] death."

In other words, Jerry contends Susan agreed to give up her share

of the funds contributed during the parties' marriage in the

event of Jerry's death.

           However, Jerry raises this argument for the first time


                               - 14 -
on appeal.    At the March 2009 hearing in which Jerry objected to

Susan's proposed QILDRO, Jerry only argued the QILDRO was

improper because it awarded Susan a share of the pension

exceeding $42,000.    Further, in his memorandum to the court

following the March 2009 hearing, Jerry never objected to a

lump-sum survivor benefit.    Instead, he again focused his

objection on the QILDRO's distribution to Susan of a portion of

the pension exceeding $42,000, i.e., the interest on Susan's

portion of the pension.    "Issues not raised before the trial

court are [forfeited] on appeal."     Arcor, Inc. v. Haas, 363 Ill.

App. 3d 396, 406, 842 N.E.2d 265, 274 (2005).    As such, we need

not consider Jerry's argument pertaining to the lump-sum

provision contained in the proposed QILDRO.

                         C. The Hunt Formula

             Finally, Jerry contends the trial court erred in using

the Hunt formula to divide the pension's marital portion because

the settlement agreement lacked language explicitly directing

its use.

             As determined above, the parties' settlement agreement

employs the reserved-jurisdiction approach.    Thus, the parties

elected to distribute the marital portion of the pension upon

Jerry's retirement rather than awarding Susan her share in a

lump sum immediately following the April 1999 dissolution.

             Under the reserved-jurisdiction approach, entry of a

QILDRO is necessary to direct the applicable governmental

retirement system to pay a portion of the pension to a payee


                                - 15 -
other than the pension holder.    40 ILCS 5/1-119 (West 2008).    A

"QILDRO" is "an Illinois court order that creates or recognizes

the existence of an alternate payee's right to receive all or a

portion of a member's accrued benefits in a retirement system."

40 ILCS 5/1-119(a)(6) (West 2008).      To be valid, a QILDRO must

be entered by the court and contain written consent from the

party holding the pension.    40 ILCS 5/1-119(a)(6), (m)(1) (West

2008).

            In the case at bar, the parties agreed to divide the

marital portion of the pension "equally" pursuant to the entry

of a QILDRO, and the trial court incorporated the parties'

settlement agreement into its September 1999 supplemental order.

During this time, section 1-119 of the Illinois Pension Code

required QILDROs contain, in pertinent part, the following

language:

                 "(i) Of the member's retirement benefit,

            the [r]etirement [s]ystem shall pay to the

            alternate payee $.......... per month,

            beginning *** and ending upon the termination

            of the retirement benefit or the death of the

            alternate payee, whichever occurs first.

                 (ii) Of any member's refund that becomes

            payable, the [r]etirement [s]ystem shall pay

            to the alternate payee $.......... when the

            member's refund becomes payable."   40 ILCS

            5/1-119(n) (West 2000).


                               - 16 -
In 2006, the General Assembly modified section 1-119 to include

within a QILDRO the formula by which to divide the marital

portion of a pension benefit.    40 ILCS 5/1-119(n) (West 2006).

The formula used, commonly known as the "Hunt formula,"

calculates the marital portion in each pension payment with "a

fraction of that payment, the numerator of the fraction being

the number of years (or months) of marriage during which

benefits were being accumulated, the denominator being the total

number of years (or months) during which benefits were

accumulated prior to when paid."    Hunt, 78 Ill. App. 3d at 663,

397 N.E.2d at 519.   The QILDRO provision enumerating said

formula states as follows:

               "(2) .......% [enter percentage] per

          month of the marital portion of said benefit

          with the marital portion defined using the

          [Hunt] formula ***."    40 ILCS 5/1-119(n)

          (West 2008).

           Here, the trial court found the parties intended to

divide the marital portion of the pension pursuant to the

"customary formulaic approach," as used in Susan's proposed

QILDRO.   Jerry maintains the court erred in using the Hunt

formula to determine the value of the marital portion of the

pension because at the time of the court's agreed supplemental

order in September 1999, QILDROs did not specify the Hunt

formula for dividing the marital portion of pensions and

therefore the parties could not have intended the formula's use.


                                - 17 -
           In support of his argument, Jerry cites In re Marriage

of Wenc, 294 Ill. App. 3d 239, 689 N.E.2d 424 (1998), for the

proposition trial courts may not infer the parties intended use

of the Hunt formula when the marital settlement agreement lacked

language indicating application of any such formula.      In Wenc,

the parties' settlement agreement stated, in pertinent part, as

follows:

                "'[Husband/pension holder's] represented

           adjusted contribution to the Teacher

           Retirement Fund is *** $ 27,000.   In addition

           thereto, [husband's] estimated pension,

           assuming a retirement age of 55, is in the

           approximate sum of $ 677[] per month, with an

           additional annuity of $ 1,212[] per month.

           [Wife/alternate payee] shall be entitled to

           receive 30% of all of [husband's] vested,

           non[]vested[,] and/or accrued pension/

           retirement benefits accumulated as of the

           date hereof [i.e., the date of the

           dissolution] at such time in the future when

           and if said benefits are paid to [husband].

           All benefits accrued or accumulated by

           [husband] hereafter shall be his sole and

           exclusive property.'"   Wenc, 294 Ill. App. 3d

           at 241, 689 N.E.2d at 425.

The Second District Appellate Court found the trial court erred


                              - 18 -
in distributing the pension pursuant to the Hunt formula because

the agreement contained ambiguous phrases and sums.     Wenc, 294
Ill. App. 3d at 244, 689 N.E.2d at 427.   Specifically, the

Second District determined the agreement contained (1)

"unexplained verbiage"; (2) unclear phrases such as "'vested,

non-vested, and/or accrued pension benefits'" and "'accumulated

or accrued'"; and (3) a "mysterious reference" to a $1,212

additional annuity.   Wenc, 294 Ill. App. 3d at 245, 247, 689
N.E.2d at 428, 429.   Because the numerous, ambiguous terms

conflicted with the Hunt formula, the appellate court rejected

the trial court's use of the Hunt formula and remanded to

ascertain the parties' intent via extrinsic evidence.     Wenc, 294
Ill. App. 3d at 248, 689 N.E.2d at 430.

          Unlike the parties' settlement agreement in Wenc, the

parties' agreement in this case does not contain mysterious sums

and a surplusage of ambiguous phrases.    Rather, it contains no

explicit language directing the trial court how to divide the

marital portion of the pension other than to do so "equally."

Therefore, this case is dissimilar to Wenc and more akin to

Richardson.   In Richardson, pursuant to the parties' settlement

agreement, the trial court entered the following order:

         "'Wife is hereby awarded one-half (1/2) of

         Husband's pension as it has accrued form

         [sic] the date of the marriage to the date of

         the entry of this [j]udgment of [d]issolution

         of [m]arriage.   This court shall retain


                             - 19 -
           jurisdiction of this cause for the purpose of

           entering a Qualified Domestic Relations

           Order.'"   Richardson, 381 Ill. App. 3d at 48,

           884 N.E.2d at 1248.

Years later, the court divided the pension pursuant to the Hunt

formula.   Richardson, 381 Ill. App. 3d at 51, 884 N.E.2d at

1251.   The ex-husband appealed, arguing his ex-wife was limited

to 50% of the pension's value as of the date of dissolution.

Richardson, 381 Ill. App. 3d at 51, 884 N.E.2d at 1251.     The

First District Appellate Court disagreed with the ex-husband and

affirmed, reasoning the parties clearly intended to use the

reserved-jurisdiction approach and the Hunt formula was a

reasonable method to calculate the marital portion of the ex-

husband's pension because the parties' agreement itself failed

to set forth how to calculate the marital portion.    Richardson,
381 Ill. App. 3d at 53, 884 N.E.2d at 1252.

           As in Richardson, the trial court's judgment

incorporating the parties' settlement agreement in this case did

not contain a provision specifying use of the Hunt formula to

divide the marital portion of the pension.    Above, we determined

the parties intended to divide the marital portion of the

pension once it had fully matured, presumably at the time of

Jerry's retirement.    The parties' agreement merely indicates

each party will receive an equal share of the marital portion,

but it contains no other language indicating how to value the

marital portion at the time of payout.    The trial court stated


                                 - 20 -
the parties intended to divide the pension by "the customary

formulaic approach," and we agree.     While the settlement

agreement did not expressly enumerate the formula by which to

equally divide the pension's marital portion, the parties'

intent is evidenced by the fact the parties chose to use the

reserved-jurisdiction approach and later entry of a QILDRO and

did not use language contrary to the customary formulaic

approach set forth in Hunt.

           The Hunt formula, stated in 1979, is a widely used

method for dividing pensions' marital portions under the

reserved-jurisdiction approach, especially where the approach

applies to defined-benefit plan pensions.     See Richardson, 381
Ill. App. 3d at 52, 884 N.E.2d at 1251; In re Marriage of

Sawicki, 346 Ill. App. 3d 1107, 1115, 806 N.E.2d 701, 708

(2004).   This was the case at the time of the trial court's

supplemental order incorporating the parties' settlement

agreement in 1999.   The General Assembly's subsequent

endorsement of the Hunt formula by amending section 1-119 of the

Illinois Pension Code to include it within QILDROs addressing

the division of governmental pensions' marital portions (see 40

ILCS 5/1-119(n) (West 2008)) further indicates the formula's

widespread acceptance.   Jerry and Susan agreed to equally divide

the marital portion of the pension via the reserved-jurisdiction

approach and did not include within the settlement agreement any

language conflicting with the commonly accepted Hunt formula.

Therefore, the trial court did not abuse its discretion in


                              - 21 -
allocating the pension's marital portion pursuant to Hunt.

                          III. CONCLUSION

            For the foregoing reasons, we affirm the trial court's

judgment.   We commend the trial court for its letter opinion,

which this court found most helpful.

            Affirmed.

            MYERSCOUGH, P.J., and POPE, J., concur.




                          - 22 -